Citation Nr: 0306275	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  96-44 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased original rating for a low back 
disability, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January to July 1994.

In a June 1995, decision the San Juan, Puerto Rico, Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
granted service connection for evaluated as 10 percent 
disabling effective July 4, 1994.  This appeal arises before 
the Board of Veterans' Appeals (Board) from a March 1996 
rating decision of the RO, which raised the original 
evaluation for the back disability; described as L5-S1 
bulging disc with desiccated disc and L1-L3 hemangiomas by 
MRI; lumbar paravertebral myositis; and clinical bilateral 
L5-S1 radiculopathies; to 40 percent effective July 4, 1994.

This claim was previously before the Board and was the 
subject of a March 1998 remand which sought to develop the 
evidence.  The development has been completed and this claim 
is again before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  During the period from July 4, 1994 to June 11, 1995 the 
veteran's low back disability was manifested by pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, and other 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

3.  During the period from June 12, 1995 to the present the 
veteran's low back disability has been manifested by at most 
severe intervertebral disc disease with intermittent relief.

4.  During the period since September 23, 2002, limitation of 
motion in the lumber spine has been moderate with no 
additional functional limitation.

5.  During the period since September 23, 2002, there has 
been no more than mild incomplete paralysis of the sciatic 
nerve in each lower extremity.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an original rating of 60 
percent, but not greater, for a low back disability are met 
for the period from July 4, 1994 to June 11, 1995.  
38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
4.25, 4.26, 4.71a, 4.124a, Diagnostic Code 5293 (2002).

2.  The criteria for an evaluation in excess of 40 percent 
have not been met during the period from June 12, 1995 to the 
present.  38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.102, 
4.25, 4.26, 4.71a, 4.124a, Diagnostic Codes 5285 through 
5295, 8620; 67 Fed. Reg. 54349 (Aug. 22, 2002) (to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Development.

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA eliminated the well-grounded-
claim requirement and modified the Secretary's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2003); see Holliday v. 
Principi, 14 Vet. App. 280, 284-86 (2001) (holding all 
sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the rating decisions issued regarding the claim.  
The appellant has also been informed of the pertinent 
provisions of the VCAA by means of the November 2002 
supplemental statement of the case.

In a May 2002 letter, the RO informed the appellant of the 
evidence needed to substantiate the claim and of what 
evidence the appellant was responsible for obtaining.  The 
Board finds that VA has met its obligations to notify the 
appellant of the evidence needed to substantiate the claim 
and of what evidence the appellant is responsible for 
obtaining.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

II.  Rating Criteria.

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Disabilities of the spine are evaluated pursuant 
to the criteria found in Diagnostic Codes 5285 through 5295 
of the Schedule.  38 C.F.R. § 4.71a.  Under those criteria, a 
rating of 40 percent is warranted where the evidence shows 
favorable ankylosis of the lumbar spine (Diagnostic Code 
5289); severe limitation of lumbar spine motion (Diagnostic 
Code 5292); severe intervertebral disc syndrome with 
recurring attacks with intermittent relief (Diagnostic Code 
5293); or severe lumbosacral strain with listing of the whole 
spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic changes 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion (Diagnostic 
Code 5295).  38 C.F.R. § 4.71a.

A rating of 60 percent is warranted where the evidence shows 
residuals of a vertebral fracture without cord involvement 
with abnormal mobility requiring a neck brace (Diagnostic 
Code 5285); complete bony fixation (ankylosis) of the spine 
in a favorable position (Diagnostic Code 5286); or pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disk, with little intermittent relief.  38 C.F.R. § 4.71a.

A rating greater than 60 percent is warranted where the 
evidence shows residuals of a vertebral fracture with cord 
involvement rendering the veteran bedridden or requiring long 
leg braces (Diagnostic Code 5285); or complete bony fixation 
(ankylosis) of the spine at an unfavorable angle with marked 
deformity and involvement of the joints (Marie-Strumpell 
type) or without other joint involvement (Bechterew type) 
(Diagnostic Code 5286).  38 C.F.R. § 4.71a.

The criteria for evaluation of intervertebral disc syndrome 
were amended during the pendency of the veteran's appeal, 
effective September 23, 2002.  See 67 Fed. Reg. 54345-9 (Aug. 
22, 2002).  

Pursuant to the criteria in effect subsequent to September 
23, 2002, the disability can be rated by assigning separate 
evaluations for the chronic orthopedic and neurologic 
manifestations or pursuant to the total duration of 
incapacitating episodes over the past twelve months.  A 40 
percent rating is warranted where the evidence shows 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past twelve months.  

A 60 percent rating is warranted where the evidence shows 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
twelve months.  An incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Chronic orthopedic and neurologic manifestations means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  

When evaluating disability on the basis of chronic orthopedic 
and neurologic manifestations, orthopedic disabilities are 
evaluated using the most appropriate orthopedic code or 
codes.  The neurologic disability is evaluated separately 
using the most appropriate neurologic diagnostic code or 
codes.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary. Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has interpreted Karnas as meaning that 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the new version of the 
regulation is more favorable, the retroactive reach of the 
new version of the regulation under 38 U.S.C.A. § 5110(g) 
(West 2002), can be no earlier than the effective date of the 
change.  The Board must apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.  VAOPGCPREC 3-2000 (2000).

Therefore, the Board will evaluate the veteran's 
symptomatology pursuant to both the old criteria for the 
period prior to September 23, 2002, and under the new and old 
versions for the period beginning on September 23, 2002.

III.  Factual Background

A July 14, 1994, service department medical report shows that 
the veteran complained of pain of the bilateral musculature 
of the spine.  There were no deformities, discoloration, or 
edema.  Palpation elicited no rigidity and minimal point 
tenderness.  The veteran complained of a radicular pain going 
down the left leg.  He had decreased sensory examination on 
the third to fifth digit of the left foot.  His range of back 
motion was limited to 50 degrees of forward flexion and 20 
degrees of extension.  Side bending was within normal limits 
without pain.  The examiner diagnosed low back pain from a 
fall.

An August 5, 1994, service department medical report shows 
that the veteran worked with heavy equipment and did not 
rest.  He complained of low back pain that was six out of 
ten.  The veteran sat slouched with his shoulders rounded.  
Palpation found tenderness of the lower back, more on the 
right side.  Active range of motion testing found that the 
veteran could flex with his fingertips to his upper thighs.  
He had 20 degrees of extension without pain.  Side flexion 
was with fingertips to the upper thighs with moderate pain, 
more on the right side.  Straight leg raising was to 
approximately 60 or 65 degrees.  The examiner diagnosed low 
back pain and proposed to rule out herniated disc.

An August 29, 1994, service department medical report shows 
that the veteran had some pain 80 percent of the time.  Gait 
was within normal limits.  Lumbosacral spine was negative for 
spasm.  Lumbosacral spine range of active motion was such 
that the veteran could touch his knees on forward flexion.  
Extension, side bending, and rotation were all within normal 
limits.  Strength of the lower extremities was 5/5 
bilaterally.  The examiner diagnosed "mechanical low back 
pain-improving."  The veteran was felt to have achieved 
maximum benefit of physical therapy.

A September 18, 1994, service department medical report shows 
that the veteran complained of low back pain for three months 
and had been on physical therapy for two months.  Objective 
examination found tenderness to palpation at the lumbar 
muscle paraspinal levels of L3 to L5.  Straight leg raising 
was negative.  Deep tendon reflexes were 2+ throughout.  
Heel-toe and tip-toe walks were within normal limits.  The 
examiner diagnosed lumbar back sprain with lumbar spasm.  X-
rays revealed narrowing of L5-S1 that was felt to be acquired 
rather than developmental.

A September 21, 1994, service department medical report shows 
that straight leg raising was positive at 65 degrees on both 
sides.  The middle of the lumbar muscle area was tender to 
palpation.  The examiner diagnosed lumbar paraspinal muscle 
spasm.

An October 11, 1994, service department medical report shows 
that straight leg raising was positive at 60 degrees in both 
legs.  Knee raising was negative bilaterally.  There was mild 
tenderness to palpation in the lumbar area bilaterally.  The 
examiner provided an assessment that the veteran had slowly 
improving lumbar paraspinal muscle spasm.

An October 13, 1994, service department medical report shows 
that the veteran complained of decreased pains in the left 
lower extremity without numbness.  Deep tendon reflexes were 
absent with reinforcement.  Active range of motion was to 50 
degrees of forward flexion and was to normal extension.  
Straight leg raising was negative.  The examiner diagnosed 
chronic low back pain.

An October 20, 1994, service department medical report shows 
that the veteran complained of low back pain with radiation 
to the left leg.  He was using a portable TENS.  The examiner 
diagnosed recurrent lumbar paraspinal muscle spasm.

A November 2, 1994, service department medical report shows a 
diagnosis of lumbar radiculopathy with possible herniated 
nucleus pulposus of the lumbar spine.

A November 14, 1994, service department medical record shows 
that knee raising and straight leg raising were positive 
bilaterally.  The examiner provided an assessment of possible 
discogenic disease.

A November 15, 1994, service department medical record shows 
that the TENS unit was not helping much.  The veteran 
complained of pain in the center of the lumbar back and 
numbness in the left leg and three center toes.  Forward 
flexion was possible to 60 degrees.  Extension showed sharp 
pain in the center of the lumbar back.  Rotation was limited 
due to pain.  He transferred and ambulated with guarded 
movements.  Straight leg raising was positive at 60 degree 
bilaterally.  Deep tendon reflexes were 0 and equal with 
reinforcement.  There were positive radicular symptoms.  The 
examiner proposed to rule out a herniated nucleus pulposus.

A November 22, 1994, service department medical record shows 
that the veteran complained of radicular type pain in the 
lower back and along the left lower extremity and 
paresthesias of the left leg.  Neurological examination 
showed exquisite pain to palpation at L3 to S1 with straight 
leg raising positive at 50 degrees in the left leg, and 
decreased deep tendon reflexes of the knee.  X-rays and 
ultrasound were within normal limits.  The examiner diagnosed 
lumbar radiculopathy with possible herniated nucleus pulposus 
of the lumbar spine.

A December 20, 1994, service department medical report shows 
that an MRI of the lumbar spine showed exaggeration of the 
lumbar lordosis, L5-S1 was desiccated with mild diffuse 
bulging.  There was no significant herniation or stenosis.  
The examiner diagnosed a bulging L5-S1 disc.

A January 13, 1995, service department medical report shows 
that a CT scan showed a bulging disc at L5-S1.

A January 18, 1995, service department medical report shows 
that an MRI showed a desiccated disc with mild diffuse 
bulging, with no significant herniation or stenosis.  The 
back had decreased range of motion secondary to pain.  He was 
tender at the L5 area and had slight muscle weakness of the 
left leg.  The examiner diagnosed low back pain due to disc 
bulging with left leg radiculopathy.

A February 3, 1995, service department medical report shows 
the veteran had decreased range of motion of the back.  He 
was tender at L5 with weakness in the left leg.  The examiner 
diagnosed back pain secondary to a desiccated disc.

A February 9, 1995, service department medical report shows a 
diagnosis of an L5-S1 disc injury with persistent 
radiculopathy.

A June 12, 1995, VA medical report shows that motor 
examination was 5/5.  Sensory examination found numbness in 
the third and fourth toes bilaterally.  Deep tendon reflexes 
were diminished at the knees bilaterally.  The ankles were +2 
and symmetrical.  Straight leg raising was positive at 60 
degrees bilaterally.  MRI showed no herniated nucleus 
pulposus and no canal stenosis.

A June 28, 1995, VA spine examination notes that an MRI found 
an L5-S1 desiccated disc with vertebral body hemangiomas at 
L1 and L3.  The veteran complained of low back pain and loss 
of strength in the left leg and numbness of the feet.  
Symptoms were worse in the left leg.  It also worsened upon 
resting.  He was not felt to be a surgical candidate.  

There were no postural abnormalities of the back.  There were 
no fixed deformities of the back.  There was tenderness to 
palpation on the lumbar paravertebral muscles.  Range of 
motion was possible to 40 degrees of forward flexion, 90 
degrees of extension, 12 degrees of left lateral flexion, 20 
degrees of right lateral flexion, and 20 degrees of bilateral 
rotation.  There was exquisite pain objectively on all 
movements of the lumbar spine.  There was muscular atrophy of 
the lower extremities.  

The veteran had patella and Achilles reflexes of +1 that were 
bilateral and symmetric.  They were decreased.  He had 
diminished pin-prick and smooth sensation on the left L5-S1 
dermatomes of the foot.  He had positive straight leg raising 
bilaterally.  He had weakness of both ankles, dorsiflexor 
muscle, extensor hallucis longus, and tibialis anterior with 
muscle strength 4/5.  He had weakness of both ankles, plantar 
flexor muscle, and gastrocnemius, with muscle strength 4/5.  
The examiner diagnosed L5-S1 bulging disc with desiccated 
disc and L1 and L3 hemangiomas by MRI, lumbar paravertebral 
myositis, and clinical bilateral L5-S1 radiculopathies.

An October 26, 1995, private medical report shows that the 
veteran complained of persistent severe pain in the left 
lower extremity.  The neurological examination was unchanged.  
Records from that physician, dated from December 1995 to 
August 2002, show that the veteran was seen periodically with 
complaint of what was described as persistent or recurrent 
severe pain in the lower back.  The impressions included 
herniated nucleus pulposus of the lumbar spine.

A December 4, 1995, VA medical report shows that the veteran 
complained of low back pain for a year and a half.  

The veteran said he had used hot packs and cold packs as well 
as cortisone, with only brief relief of symptoms.  It was 
worse on the left side.  At times, the pain increased in 
intensity and radiated down the left leg, causing him to lose 
strength in the knee.  He also complained of occasional 
numbness of the toes and feet after standing.  He had pain 
when sitting for prolonged periods.  The pain improved 
partially with medication.  Inspection of the back revealed 
no asymmetries, normal lordotic curve, no masses or 
hematomas, and no atrophies of the back or lower extremities.  
Palpation revealed exquisite tenderness at the paravertebral 
muscles on the left side at L4-L5.  There was no sciatic 
notch tenderness.  There was decreased lateral bending and 
torsion bilaterally, with pain with all movements.  Extension 
and rotation were painful at the L4-L5 level.  Lower 
extremity deep tendon reflexes were +1 in the knees and 
ankles.  The dermatomes were intact bilaterally to pinprick 
and light touch.  Straight leg raising was painful at 60 
degrees bilaterally on the right and negative on the left.  
The examiner found no functional limitations.  The examiner 
provided a diagnosis of low back pain with radiculopathic 
symptoms.

A January 19, 1996, VA physical therapy report shows that the 
veteran complained of lumbar pain radiating to the right 
lower extremity.  Straight leg raises were active at 25 
degrees on the right and at 30 degrees on the left.  Sensory 
examination was intact.  There was tenderness to palpation in 
the lumbar paravertebral muscles and the sacroiliac joint.  
The veteran complained of spasms.

A VA physical therapy summary covering from January 1996 to 
March 1996 shows that the veteran had positive straight leg 
raising at 30 degrees on the right and at 35 degrees on the 
left.  He lacked 33 centimeters to touch his toes from the 
long sitting position.  Abdominal muscle strength was 2/5.  
There was no sensory deficit.  He still had tenderness and 
pain in the lumbosacral area rating it from eight to ten out 
of ten.  There was stiffness due to pain.  Physical therapy 
goals were not met.

A March 4, 1996, VA medical report shows that the veteran had 
tenderness and pain to palpation in the lumbar paravertebral 
muscles at L4-L5.  The sciatic notches were not tender.  The 
range of motion of the back was 20 degrees of flexion and 
extension with pain.

A January 12, 1997, VA medical report shows that the veteran 
was being seen in a chronic pain management clinic.

A March 17, 1997, VA medical report shows that the veteran 
complained of chronic back pain.  Muscle strength in upper 
and lower extremities was 5/5.

An August 14, 1997, VA medical report shows that the veteran 
complained of low back pain for a few weeks with radiation to 
both legs.  He denied cramps, paresthesias, and numbness.  He 
only had numbness in the left second and third toes.

An October 30, 1997, VA medical report shows that the veteran 
was issued a lumbosacral corset for his low back pain.  
Another report dated October 30, 1997, shows that the veteran 
still had low back pain without exacerbation or improvement.  
There was spasm in the lumbar area.  Lumbar extension, 
lateral bending, flexion, and rotation were limited.  MRI 
showed no change from December 1994.  There was no 
neurological or motor compromise.

A December 29, 1997, VA medical report shows that the veteran 
was issued a cold pack for his low back pain.

A May 5, 2000, private medical report shows no change in 
symptoms.  There was persistent pain in the right leg.  The 
examiner diagnosed a herniated nucleus pulposus of L5-S1 and 
sciatic neuritis.

An October 9, 2000, private medical report shows complaints 
of recurrent severe pain in the lower back and lower 
extremities.

A January 12, 2001, private medical report notes a recurrence 
of severe pain in the lower back at the sciatic notch.

A June 8, 2001, private medical report shows a recurrence of 
severe pain in the lower back and radiating to the lower 
extremities.

An August 15, 2001, private medical report shows a recurrence 
of severe pain in the lower back and left sciatic area and 
right foot.

An October 17, 2001, private medical report shows a 
recurrence of pain at the lower back and lower extremities, 
to include the right foot.

A February 15, 2002, private medical report notes that the 
veteran was doing better but had a recurrence of severe pain 
at the lower back and in both legs.  Physical examination 
found tenderness to the lumbosacral area and at the sciatic 
notch, as well as at the paraspinal muscles.

An April 22, 2002, private medical report shows a recurrence 
of pain in the low back.

A June 17, 2002, private medical report shows a recurrent of 
severe pain in the lower extremities and low back.

A July 2, 2002, VA brain and spinal cord examination found 
that the veteran complained of pain that was eight out of ten 
almost every day and that it was difficult to move his back 
due to pain.  He stated that he used medication every day.  
He did not remember the name of the medication and had to 
look on a list to identify which medications he took.  It 
seemed that he had been prescribed Percocet, sulindac, and 
Naprosyn for his back pain.  

The veteran reported that he quit working in construction in 
1995 due to lower back pain.  There was no significant 
fatigue with his symptomatology, but he claimed functional 
loss based on pain.  Physical examination found the veteran 
guarded in his responses.  Executive functions were within 
normal limits.  Motor examination showed intact strength with 
normal tone, bulk, and range of motion.  There was no sign of 
atrophy in his back.  Sensory examination was intact to all 
modalities.  Deep tendon reflexes were normal throughout.  

There were no pathological reflexes.  Careful back 
examination showed extreme complaints of tenderness in the 
areas of L3, L4, L5, and S1.  There was no straight leg 
maneuver (no significant pain was shown when he moved his leg 
up while in the supine position more than 45 degrees).  There 
was no lack of coordination.  The examiner provided a 
diagnosis of lower back pain with degenerative disc disease 
of the L5 and S1 region.  The examiner stated the veteran 
showed no neurological disability whatsoever at that time.  

The examiner found that there was significant disparity 
between the veteran's complaints of pain and objective 
findings on examination.  The examiner did not believe that 
the veteran had significant functional impairment except for 
that imposed by mild to moderate musculoskeletal low back 
pain.  His disability did not produce any weakness, excess 
fatigability, or incoordination.  The examiner provided an 
opinion that the veteran could perform average employment in 
a civil service occupation, but should limit construction 
work.

A July 2, 2002, VA spine examination shows that the veteran 
complained of gnawing biting pain that radiated to the sides 
of his low back.  He complained of occasional radiation to 
the bilateral lower extremities.  He complained of left lower 
extremity numbness of the third and fourth toes.  He took 
Percocet, as needed, and Naproxen.  The veteran stated that 
most of the time the low back pain was severe.  He rated the 
pain at the time of the examination as eight out of ten.  
Cold and humid weather were precipitating factors and the 
veteran had morning stiffness.  Medicines were alleviating 
factors.

Physical examination found that no crutches, braces, or canes 
were needed.  The veteran needed assistance to dress his 
lower extremities at the examination.  His wife had to help 
him put on his socks and shoes after the physical 
examination.  The range of lumbar spine motion was 62 degrees 
of flexion, 12 degrees of extension, and lateral bending of 
20 degrees bilaterally.  The veteran complained of pain with 
all planes of motion.  All movements were slow and deliberate 
and with the veteran showing facial expressions of pain.  He 
complained verbally of pain during the range of motion.  

The veteran was limited mostly by subjective pain.  He had 
adequate endurance.  He was able to stand and dress at the 
examination without fatigue or weakness.  The veteran had 
spasms of the lumbar paravertebral muscles and tenderness to 
palpation of the lumbar paravertebral muscles at L1-L5 
bilaterally.  Musculature was symmetrical.  There was no 
atrophy of the lower extremities.  Manual muscle test was 5/5 
at the L1-S1 myotomes bilaterally.  Deep tendon reflexes were 
hypoactive with +1 patellar and +1 Achilles bilaterally.  His 
biceps, triceps, and brachioradialis were also +1 
bilaterally.  Straight leg raising test was painful but 
negative.  

The examiner diagnosed a desiccated disc at L5-S1 and lumbar 
myositis.  The examiner further noted that there was no 
weakened movement.  There was no excess fatigability.  There 
was no incoordination that could affect his ability to 
perform average (clerical) employment in a civil occupation.  
He did show expression of pain during the range of motion at 
the examination.  There was no muscle atrophy of the upper or 
lower extremities.  There was no evidence to demonstrate 
functional impairment due to pain.  

The examiner believed that the veteran could be employed at 
least in a light duty type of work.  He should avoid doing 
repetitive type activities involving heavy lifting or 
repetitive light lifting.  His subjective complaints were in 
accordance with his L5-S1 desiccated disc.

An August 21, 2002, private medical report shows that the 
veteran had persistent severe pain in the low back and the 
low extremities.

A September 13, 2002, private medical evaluation shows that 
the veteran was disabled as a result of his physical 
condition and a mental disorder.

IV.  Analysis.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

This appeal involves the assignment of the initial rating for 
the service connected back disability.  Therefore the Board 
will consider whether staged ratings are warranted for any 
period since the effective date of service connection-July 
4, 1994.

A.  Criteria in Effect Prior to September 23, 2002.

The evidence for the period from July 4, 1994 until VA 
outpatient treatment on June 12, 1995 shows that the veteran 
had absent reflexes, at least one period of muscle spasm, 
radiculopathy and frequent outpatient treatment.  In the 
Board's opinion this level of symptomatology approximates the 
criteria for a 60 percent evaluation under the old version of 
Diagnostic Code 5293.

The outpatient report dated June 12, 1995, shows that the 
veteran's motor strength was intact, and that his reflexes 
were present, albeit diminished.  Treatment reports 
subsequent to June 12, 1995 continued to show that his 
reflexes were present, and that he had little impairment of 
muscle strength.  There were no reports of muscle spasm.  He 
also received less frequent outpatient treatment, which 
suggests that he was experiencing at least intermittent 
relief of his symptoms.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995), to include 
consideration of the veteran's complaints of pain, as well as 
all evidence of record related to limitation of motion, 
weakened motion, excess motion, incoordination, fatigability, 
and pain on motion.  While the veteran's private physician 
has described the veteran's pain as severe, the VA examiner 
considered these complaints and found that they were out of 
proportion to physical findings.  Since the private physician 
reported few objective findings, that examiner's report does 
not contradict the VA examiner's opinion.  The VA examiner 
also found that the veteran had little in the way of 
functional impairment with no weakness, excess fatigability, 
or incoordination.  Therefore, the Board finds that 
functional impairment would not warrant an evaluation in 
excess of 40 percent.

For the period prior to June 12, 1995, the provisions of 38 
C.F.R. §§ 4.40, 4.45 are not for application because 60 
percent is the maximum evaluation for limitation of motion.  
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).


B. Evaluation on and After September 23, 2002.

There are no records of treatment for the period beginning on 
September 23, 2002.  The treatment and examination records 
for the period proximate to September 2002 show intact 
reflexes, muscle strength and sensation.  The veteran's only 
functional impairment reportedly came from mild to moderate 
pain.  The VA examination shows that the veteran had muscle 
spasm.  This is one of the factors mentioned in the old 
criteria for a 60 percent evaluation.  However, given the 
lack of other findings, the preponderance of the evidence is 
against a conclusion that the disability has met the old 
criteria for an evaluation in excess of 40 percent during the 
period beginning September 23, 2002.

In applying the new criteria, the Board notes that the record 
does not show that the veteran has ever been prescribed bed 
rest.  Therefore, his disability would be best evaluated on 
the basis of its orthopedic and neurologic manifestations.

The evidence at the most recent examination shows that the 
veteran had 62 degrees of flexion, 12 degrees of extension, 
and lateral bending of 20 degrees bilaterally.  VA has 
published proposed regulations providing that the normal 
range of flexion is to 90 degrees, normal flexion is to 30 
degrees, and that normal lateral bending is to 30 degrees.  
67 Fed. Reg. 56,515 (Sept. 4, 2002).  By these guidelines, 
the veteran has lost approximately one-third of normal 
flexion and lateral bending, and two-thirds of normal 
extension.  The recent examination showed little additional 
loss due to functional factors.

Put another way, the veteran appears to have approximately 
two-thirds of a normal range of motion.  In the Board's 
opinion such limitation is moderate under the provisions of 
Diagnostic Code 5292, and would warrant a 20 percent 
evaluation.

Since the veteran has loss of lateral bending and muscle 
spasm, he meets the criteria for a 20 percent evaluation 
under Diagnostic Code 5295.  Since he does not have marked 
limitation of forward bending, or instability of the spine, 
he would not meet the criteria for a 40 percent evaluation 
under that diagnostic code.

The veteran has been diagnosed with sciatic neuritis.  That 
disability is evaluated pursuant to Diagnostic Code 8620.  
The VA examination showed virtually no neurologic 
abnormalities.  Therefore, the Board finds that the veteran's 
chronic neurological manifestations would equate to mild 
incomplete paralysis of the sciatic nerve in each leg, which 
would warrant the assignment of a 10 percent rating for each 
leg.  38 C.F.R. § 4.124a.  

The Board finds that the criteria for a rating of 20 percent, 
which require that the evidence show moderate incomplete 
paralysis, are not shown.  The Schedule provides that 
incomplete paralysis indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve.  When the 
involvement is wholly sensory, the rating should be for mild, 
or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement.  When 
bilateral, the evaluator is instructed to combine the ratings 
with application of the bilateral factor.  38 C.F.R. 
§ 4.124a.

The Board has evaluated the veteran's neurologic 
symptomatology and finds that no more than moderate 
incomplete paralysis is shown in each leg.  The veteran's 
involvement is wholly sensory and thus only a mild, or at 
most, moderate degree of incomplete paralysis may be found.  
However, the veteran's degree of sensory involvement is 
relatively mild.  He complains of numbness of two or three 
toes of one foot and pain and numbness in the legs.  However, 
his disability does not result in a greater overall level of 
numbness in the legs or a loss of coordination to a degree 
that would warrant a finding of a moderate level of 
incomplete paralysis.  Therefore, the Board finds that no 
more than moderate incomplete paralysis of the sciatic nerve 
is shown in either lower extremity.

Therefore, to determine what rating can be assigned for 
chronic orthopedic and neurologic residuals, the 20 percent 
rating for limitation of motion must be combined with the 10 
percent rating for each lower extremity sciatic neuritis.

When a partial disability results from disease or injury of 
both arms, or of both legs, or of paired skeletal muscles, 
the ratings for the disabilities of the right and left sides 
will be combined as usual, and 10 percent of this value will 
be added (i.e., not combined) before proceeding with further 
combinations, or converting to degree of disability.  The 
bilateral factor will be applied to such bilateral 
disabilities before other combinations are carried out and 
the rating for such disabilities including the bilateral 
factor in this section will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  38 C.F.R. § 4.26.  

Thus, the veteran's bilateral 10 percent ratings for sciatic 
neuropathy would be combined pursuant to 38 C.F.R. § 4.25 for 
a single 19 percent rating.  Ten percent of that amount would 
be added and they would then be combined, as a single 
disability rating 21 percent, with the 20 percent rating for 
limitation of motion.  That combined rating would be 37 
percent.  38 C.F.R. § 4.26.  That rating would be converted 
to the nearest degree divisible by ten pursuant to 38 C.F.R. 
§ 4.25, and thus would be a 40 percent.  Therefore, this 
method of rating does not result in a rating greater than 40 
percent.

Accordingly, the Board finds that the criteria for 
entitlement to an original rating in excess of 40 percent, 
are not met for the period on and after September 23, 2002.  
38 U.S.C.A. §§ 1155, 5103A; 38 C.F.R. §§ 3.102, 4.25, 4.26, 
4.71a, 4.124a, Diagnostic Codes 5285 through 5295, 8620; 67 
Fed. Reg. 54345 (2002).



ORDER

A rating of 60 percent for the veteran's low back disability 
is granted for the period from July 4, 1994 to June 11, 1995.

A rating in excess of 40 percent for the veteran's low back 
disability is denied for the period on and after June 12, 
1995.


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

